Citation Nr: 0907304	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  98-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by sleep disturbance other than chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1990 
to September 1995.  He also had prior active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In August 2000, September 2003, 
and October 2008, the Board remanded the Veteran's claim for 
additional development in addition to adjudicating other 
claims.

By the September 2003 decision, the Board granted service 
connection for chronic fatigue syndrome (CFS) manifested by, 
among other things, sleep disturbance.  Therefore, in the 
present decision, the Board will address the sleep 
disturbance claim to the extent that the symptoms may be 
associated with a disability other than the Veteran's already 
service-connected CFS.

In the September 2003 and October 2008 decisions, the Board 
referred a claim of service connection regarding constipation 
and irregular bowel patterns to the agency of original 
jurisdiction (AOJ).  It does not appear that this issue has 
been addressed and it is again referred to the AOJ.


FINDING OF FACT

The Veteran's sleep disturbance is a manifestation of 
service-connected CFS; a separate disability is not shown.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by sleep 
disturbance other than chronic fatigue syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claim 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the United States 
Court of Appeals for Veterans Claims has held that, in cases 
such as this one, the Veteran has the right to subsequent 
content-complying notice.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2006 notice letter, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the Veteran's 
claim of service connection.  In that letter, the Veteran was 
provided with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in December 2008, which followed the August 2006 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the August 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, 
including records from his service in the West Virginia Army 
National Guard.  Treatment records from the VA Medical Center 
(VAMC) in Huntington, West Virginia, have also been obtained.  
The Veteran has submitted records from multiple private 
treatment providers.  Additionally, pursuant to the Board's 
October 2008 remand, the Veteran was provided VA examinations 
in connection with his claim, the reports of which are of 
record.  Furthermore, the Veteran was afforded a hearing 
before the Board in June 1999, the transcript of which is 
also of record.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

As noted in the introduction, the Veteran has already been 
awarded service connection for CFS with manifestations that 
include sleep disturbance.  Even so, the Veteran asserts that 
he has a separate disability manifested by sleep disturbance 
related to military service.  Thus, he contends that service 
connection is warranted.

A review of the Veteran's service treatment records reveals 
no complaints of or treatment for sleep disturbance.  The 
Veteran, along with his wife and mother, has submitted 
statements indicating that the Veteran had excessive 
sleepiness during his active military service and that the 
Veteran continues to experience similar symptoms.

VA treatment records document several instances of complaints 
of excessive sleeping.  In February 1997, it was noted that 
the Veteran slept too much, up to 14 to 18 hours per day.  A 
March 1997 record reflected excessive sleeping.  The Veteran 
reported as much as 18 hours of sleep but no snoring.  He was 
assessed with questionable sleep apnea.  An April 1997 record 
indicated that narcolepsy was to be ruled out and that there 
was no clear diagnosis for the Veteran's fatigue and 
excessive somnolence.  At a May 1997 VA neurologic 
examination, the Veteran stated that he slept 12 to 15 hours 
per day since service.  The Veteran reported that he averaged 
6 to 8 hours of sleep prior to service.  The examiner found 
that the Veteran had hypersomnolence of uncertain etiology 
since 1991.  

In August 1997, the Veteran underwent a VA physical and 
psychiatric examination.  The Veteran reported that he needed 
a lot of rest and sleep.  He was diagnosed with chronic 
fatigue.  The psychiatric examination documented a history of 
sleep problems.  It was noted that a past sleep study was 
negative for sleep apnea, periodic leg movements, or 
narcolepsy.  No diagnosis was provided by the examiner.

The Veteran underwent further VA examination in April 2002.  
He was diagnosed with excessive sleepiness with an unknown 
etiology as well as CFS.  In December 2002, a VA examiner 
diagnosed the Veteran with CFS with one of the manifestations 
being sleep disturbance.  The sleep disturbance consisted of 
difficulty with sleep patterns, marked somnolence, and an 
inability to feel rested after a full night's sleep.

Thereafter, the Veteran continued to seek treatment for sleep 
disturbance.  A July 2003 VA treatment record reflected a 
need to sleep for a long time and an inability to feel 
rested.  In a December 2004 VA examination report, it was 
noted that a past sleep study was negative for sleep apnea 
and that other causes of the sleepiness should be evaluated.  
The December 2004 examiner diagnosed the Veteran with CFS and 
did not comment on whether the Veteran had a separate sleep 
disturbance-related disability.

Pursuant to the Board's October 2008 remand, the Veteran 
underwent further VA examination in order to determine 
whether he has a disability manifested by sleep disturbance 
other than CFS.  A physical examination was conducted in 
October 2008 and a psychiatric examination was conducted in 
November 2008.  Although a sleep study was not performed at 
VA, the Veteran underwent a sleep study at St. Mary's 
Hospital in Huntington, West Virginia in January 2005 after 
being referred to the facility by VA.  The results of the 
sleep study were associated with the claims file while the 
claim was most recently in remand status.

The January 2005 sleep study consisted was a nocturnal 
polysomnography.  The indications for the study were 
excessive daytime fatigue, snoring, and to rule out sleep 
apnea.  The Veteran demonstrated a delay in sleep onset with 
normal sleep efficiency and sleep architecture.  Respiration 
problems and periodic limb movements were within normal 
range.   Spontaneous arousals were mild at less than five per 
hour.  An ECG was unremarkable for sustained arrhythmia.  No 
significant arterial desaturation was observed.  The 
diagnosis was primary snoring.

The October 2008 examiner reviewed the claims file, including 
the January 2005 sleep study.  The Veteran reported continued 
excessive sleepiness and sleep lasting about 16 hours per 
day.  A chest x-ray, pulmonary function test, and ECG were 
performed.  In light of the examination and information of 
record, the VA examiner found that there was no current 
disability manifested by sleep disturbance other than CFS.  
The examiner concluded that the Veteran's sleep problems are 
associated with CFS.  

The November 2008 VA examiner noted the Veteran's complaints 
of sleep disturbance and conducted a mental status 
examination.  The examiner stated that the Veteran's 
excessive sleepiness results in clinically significant 
distress.  The symptom is not better accounted for by 
insomnia, does not occur during the course of another sleep 
disorder, and cannot be accounted for by an inadequate amount 
of sleep.  The examiner gave the opinion that if the medical 
examination (October 2008 VA examination) concluded that 
there was no existing medical condition resulting in the 
sleep impairment, then the Veteran likely met the criteria 
for primary hypersomnia.  The diagnosis provided was rule out 
primary hypersomnia.

In consideration of the evidence of record, the Board finds 
that the Veteran's sleep disturbance is a manifestation of 
service-connected CFS and that a separate disability is not 
shown.  VA treatment records and examination reports document 
complaints of sleep problems but no medical professional 
provided a diagnosis of a disability manifested by sleep 
disturbance other than CFS.  Both the April 2002 and December 
2002 examiners indicated that the Veteran's sleep disturbance 
was a manifestation of CFS.  The January 2005 sleep study did 
not reveal a separate disability such as sleep apnea but only 
a further symptom in snoring.  Significantly, after further 
examination and review of the file, the October 2008 VA 
examiner provided a probative opinion that the Veteran did 
not have a disability manifested by sleep disturbance other 
than CFS.  Although the November 2008 VA examiner suggested 
that the criteria for primary hypersomnia could be met, the 
examiner provided the diagnosis on the condition that there 
was no other existing condition resulting in the sleep 
impairment.  The condition is clearly not met as the 
Veteran's experiences sleep impairment as a result of his 
CFS.  Therefore, a separate disability has not been 
established.  Consequently, service connection is not 
warranted for a disability manifested by sleep disturbance 
other than CFS.

The Veteran's representative requests that an independent 
medical opinion be obtained to address the issue under the 
provisions of 38 C.F.R. § 20.901(d) (2008).  See also 
38 C.F.R. § 3.328 (2008).  In this case, the evidence does 
not suggest that the medical issue presented is so complex or 
controversial to warrant such an opinion.  In fact, the 
salient question of whether the Veteran has a separate 
disability manifested by sleep disturbance was addressed by 
the January 2005 private sleep study and the October 2008 and 
November 2008 VA examinations.  Thus, an additional 
independent medical opinion is not warranted.

The Board has considered the Veteran's written contentions 
and hearing testimony, as well as the statements made by his 
family, with regard to his claim of service connection.  
While the Board does not doubt the sincerity of their belief 
that the Veteran has a separate disability manifested by 
sleep disturbance that is related to his time in service, as 
lay persons without the appropriate medical training or 
expertise, they are not competent to provide a probative 
opinion on a medical matter-such as the diagnosis and 
etiology of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a disability manifested by sleep 
disturbance other than CFS must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a disability manifested by sleep 
disturbance other than chronic fatigue syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


